Title: From John Adams to James Warren, 1 April 1777
From: Adams, John
To: Warren, James


     
      Philadelphia April 1. 1777
     
     Having an opportunity by So carefull an Hand as Captain Wentworth of Portsmouth, I have ventured to inclose you a copy of a Letter which appears to me to be of Consequence. You will make use of it with Caution, among such Friends only as can be trusted to make a discreete Use of it.
     Inclosed is also a state of the Stocks in Amsterdam, on the seventh and twelfth of November by which you will see that the British Funds were falling, very fast, notwithstanding the News from New York and the precipitate Effects in England to equip a Fleet of Observation.
     The Dutch dont appear so inimical to Us, or so indifferent to our Fate as We apprehended they would be. Letters from that Quarter, are fully of Opinion that, the Opportunity for the House of Bourbon is too fair and inviting to be let slip.
    